DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 10/13/2021.
Status of the Claims:
Claim(s) 1-6, 8-17 and 19-20 has/have been amended.
Claim(s) 7 and 18 has/have been canceled.
Claim(s) 21-22 has/have been newly added.
Claim(s) 1-6, 8-17 and 19-22 is/are pending in this Office Action.

Response to Arguments
Applicant’s arguments, see pages 14-18, filed 10/13/2021, with respect to the amendments to the independent claims have been fully considered and are persuasive.  The rejection of claims 1-20 has/have been withdrawn. 

Allowable Subject Matter
Claims 1-6, 8-17 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a 
a signal processing unit configured to: 
determine a degree of similarity of pixel values in each of at least one edge direction of the first pixel and a plurality of edge directions of the second pixel; 
determine a specific edge direction of the plurality of edge directions of the second pixel having a highest degree of similarity of pixel values among the plurality of edge directions; 
compare the degree of similarity of pixel values in the at least one edge direction of the first pixel with the highest degree of similarity of pixel values in the specific edge direction of the second pixel; 
select one of a signal of the first pixel or a signal of the second pixel as a luminance signal based on a result of the comparison; and Page 3 of 18Application No. 16/330,646 Reply to Office Action of July 14, 2021 
execute a synthesizing process to one of: 
synthesize the signal of the first pixel with the luminance signal based on the selection of the signal of the second pixel as the luminance signal; or 
synthesize the signal of the second pixel with the luminance signal based on the selection of the signal of the first pixel as the luminance signal.

Regarding claim(s) 2-6, 8-11 and 21-22, claim(s) depend from independent claim 1 and is/are allowable for the same reasons stated above.

Regarding independent claim 12, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make 
a signal processing unit configured to: 
determine a degree of similarity of pixel values in each of at least one edge direction of the first pixel and a plurality of edge directions of the second pixel; 
determine a specific edge direction of the plurality of edge directions of the second pixel having a highest degree of similarity of pixel values among the plurality of edge directions; Page 7 of 18Application No. 16/330,646 Reply to Office Action of July 14, 2021 
compare the degree of similarity of pixel values in the at least one edge direction of the first pixel with the highest degree of similarity of pixel values in the specific edge direction of the second pixel; 
select one of a signal of the first pixel or a signal of the second pixel as a luminance signal based on a result of the comparison; and 
execute a synthesizing process to one of: 
synthesize the signal of the first pixel with the luminance signal based on the selection of the signal of the second pixel as the luminance signal, or 
synthesize the signal of the second the luminance signal based on the selection of the siqnal of the first.

Regarding claim(s) 13-17, claim(s) depend from independent claim 1 and is/are allowable for the same reasons stated above.

Regarding independent claim 19, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as 
circuitry configured to:
determine a degree of similarity of pixel values in each of at least one edge direction of the first pixel and a plurality of edge directions of the second pixel; 
determine a specific edge direction of the plurality of edge directions of the second pixel having a highest degree of similarity of pixel values among the plurality of edge directions;
compare the degree of similarity of pixel values in the at least one edge direction of the first pixel with the highest degree of similarity of pixel values in the specific edge direction of the second pixel; 
select one of a signal of the first pixel or a signal of the second pixel as a luminance signal based on a result of the comparison; and
execute a synthesizing process to one of: 
synthesize the signal output from the first pixel of the first color with the luminance signal of the second pixel of the second color based on the selection of the signal of the second pixel as the luminance signal, or 
synthesize the signal output from the second pixel of the second color with the luminance signal of the first pixel of the first color based on the selection of the signal of the first pixel as the luminance signal.

Regarding independent claim 20, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, an electronic equipment, comprising: 

determine a degree of similarity of pixel values in each of at least one edge direction of the first pixel and a plurality of edge directions of the second pixel; 
determine a specific edge direction of the plurality of edged directions of the second pixel having a highest degree of similarity of pixel values among the plurality of edged directions; Page 11 of 18Application No. 16/330,646 
Reply to Office Action of July 14, 2021compare the degree of similarity of pixel values in the at least one edge direction of the first pixel with the highest degree of similarity of pixel values in the specific edged direction of the second pixel; 
select one of a signal of the first pixel or a signal of the second pixel as a luminance signal based on a result of the comparison; and 
execute a synthesizing process to one of 
synthesize the signal of the first  pixel with the luminance signal based on the selection of the signal of the second pixel as the luminance signal, or 
synthesize the signal of the second pixel with the luminance signal based on the selection of the signal of the first pixel as the luminance signal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268. The examiner can normally be reached Mon-Fri 9AM-7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL L GARCES-RIVERA/Examiner, Art Unit 2698                                                                                                                                                                                                        
/JAMES M HANNETT/Primary Examiner, Art Unit 2698